8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 1 of 14 - Page ID # 842


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

TERESA SPAGNA,

                   Plaintiff,                         8:19CV481

      vs.
                                              MEMORANDUM AND ORDER
PARK AVENUE PHI PSI HOUSE, INC., a
non-profit corporation; COLLIN GILL,
individually and as an agent of Phi Kappa
Psi Fraternity, Inc. and the Nebraska Beta
Chapter of Phi Kappa Psi Fraternity;
DANIEL W. TIFT, individually and as an
agent of Phi Kappa Psi Fraternity, Inc. and
the Nebraska Beta Chapter of Phi Kappa
Psi Fraternity; JONAH M. BUSS,
individually and as an agent of Phi Kappa
Psi Fraternity, Inc. and the Nebraska Beta
Chapter of Phi Kappa Psi Fraternity;
CODY M. CASPER, individually and as an
agent of Phi Kappa Psi Fraternity, Inc. and
the Nebraska Beta Chapter of Phi Kappa
Psi Fraternity; TROY M. TAYLOR,
individually and as an agent of Phi Kappa
Psi Fraternity, Inc. and the Nebraska Beta
Chapter of Phi Kappa Psi Fraternity;
ALAN J. ANDERSON, individually and as
an agent of Phi Kappa Psi Fraternity, Inc.
and the Nebraska Beta Chapter of Phi
Kappa Psi Fraternity; DAVID MELER,
individually and as an agent of Phi Kappa
Psi Fraternity, Inc. and the Nebraska Beta
Chapter of Phi Kappa Psi Fraternity;
BRENDAN TOBIN REZICH, individually
and as an agent of Phi Kappa Psi
Fraternity, Inc. and the Nebraska Beta
Chapter of Phi Kappa Psi Fraternity; PHI
KAPPA PSI FRATERNITY, INC., a non-
profit Corporation; and NEBRASKA BETA
CHAPTER       OF      PHI    KAPPA      PSI
FRATERNITY,          an     unincorporated
association;

                   Defendants.
     8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 2 of 14 - Page ID # 843




         This matter is before the Court on Motions to Dismiss filed by Defendants Brendan

Rezich, ECF No. 107; Troy Taylor, ECF No. 109; Collin Gill, ECF No. 116; Park Avenue

Phi Psi House, Inc. (Park Avenue), ECF No. 129; and Phi Kappa Psi Fraternity, Inc.

(National Fraternity), ECF No. 131. For the following reasons, the motions will be granted.

                                       BACKGROUND

         The following facts are those alleged in the Amended Complaint, ECF No. 92, and

are assumed true for purposes of this motion.

I.       Parties

         Plaintiff Teresa Spagna is a citizen of Illinois and the victim of Defendants’ alleged

negligence.

         The National Fraternity is an Indiana non-profit corporation with its principal place

of business in Indianapolis, Indiana. The National Fraternity oversees the operations of

chapters such as Defendant Nebraska Beta Chapter of Phi Kappa Psi Fraternity

(Chapter). The Chapter is authorized by the National Fraternity to initiate members into

both the Chapter and the National Fraternity.

         Park Avenue is a Nebraska non-profit corporation. It is managed by a board of

directors composed of members of the Chapter and the National Fraternity. Park Avenue

operates as the property manager of the Chapter’s house located on Farnam Street in

Omaha, Nebraska (Chapter House).

         Defendant Gill is a citizen of Minnesota and, at all relevant times, was president of

the Chapter. Defendants Taylor and Rezich are citizens of Nebraska and, at all relevant

times, were officers of the Chapter. The remaining individual Defendants, who have not

filed motions to dismiss, Daniel Tift, Jonah Buss, Cody Casper, Alan Anderson, and David



                                               2
  8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 3 of 14 - Page ID # 844


Meler, are citizens of Minnesota, Nebraska, California, Wisconsin, and Ohio, and were,

at all relevant times, officers of the Chapter.

II.     Factual History

        In 2016, Creighton University (Creighton) investigated reports of hazing and

underage drinking within the Chapter. Following the investigation, Creighton determined

that the Chapter violated provisions of Creighton’s Student Conduct Policy, its Greek

Event Guidelines, and state law. Creighton placed the Chapter on social probation as a

result of these findings. The terms of the Chapter’s probation required that the Chapter

follow state and local law, as well as Creighton event guidelines, and educate its members

about Creighton’s drug and alcohol policies. The Chapter was also prohibited from the

use of alcohol and drugs at its events, including rush1 and initiation activities. The National

Fraternity was informed of the results of Creighton’s investigation and agreed to ensure

the Chapter’s compliance with the terms of its probation.

        The National Fraternity did not take action to intervene in the Chapter’s operations;

the Chapter informed the National Fraternity that its rush and initiation activities,

beginning in January 2017, would continue to include hazing and drug and alcohol use;

and the National Fraternity encouraged these behaviors.

        Christopher Wheeler participated in the 2017 rush and accepted a bid to join the

Chapter. Wheeler then participated in the Chapter’s initiation activities which began on

January 30, 2017. Most initiation activities took place at the Chapter House. Throughout

the initiation activities, new members—referred to as pledges—were required to




        1
           “Rush” is the process by which fraternities solicit new members. A potential new member is given
a bid—an offer to join—from any fraternity offering him membership. The recruit then accepts the bid to the
fraternity he wishes to join.

                                                    3
 8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 4 of 14 - Page ID # 845


surrender their cell phones and were instructed to keep all activities secret. New

members, including those who were underage, were forced to consume alcohol to the

point of vomiting and loss of consciousness. Sober drivers were used to bring the new

members home. The activities also included physical violence, withholding of food and

water, and a “slave auction.” The National Fraternity encouraged these activities, and the

individual Defendants conducted them.

       On Friday, February 3, 2017, members of the Chapter tested the pledges on their

knowledge of local and national Phi Kappa Psi trivia. The members told the pledges they

would not be initiated to the Chapter if they failed. Wheeler failed the test. The pledges

who failed the first test took the test again on February 10, 2017. When the test was over,

members told pledges they must go to the Chapter House for more initiation events which

included drinking.

       At the Chapter House, members of the Chapter, including the individual

Defendants, provided the pledges with alcohol and permitted them to bring their own.

Throughout the night, the Chapter members and pledges consumed alcohol at the

Chapter house and at a local bar, despite some of the pledges being underaged. Wheeler

joined the individual Defendants in Gill’s room where Gill provided Wheeler with more

alcohol. A member of the Chapter then produced a water bong and Defendants required

Wheeler to smoke marijuana in Gill’s room.

       Shortly before 1:00 a.m., Chapter members brought Wheeler to Creighton’s

campus and left him alone. People who knew Wheeler encountered him and noticed that

he was confused, out of character, and belligerent. Wheeler wandered into Gallagher Hall

around 1:00 a.m.




                                             4
  8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 5 of 14 - Page ID # 846


         Spagna was a resident of Gallagher Hall. She left her door unlocked that night

because she was ill, and her friends were going to check on her when they returned to

campus. Wheeler entered Spagna’s unlocked room and stood in place for several

minutes despite Spagna asking him to leave. When Wheeler turned to leave, Spagna

noticed that Wheeler had dropped his keys. Spagna grabbed Wheeler’s keys and

approached him to return them. As Spagna neared Wheeler, he turned and cut her across

the neck with a pocketknife.

III.     Procedural History

         Spagna brought this action on October 31, 2019. Compl., ECF No. 1. The Court

granted motions to dismiss filed by Defendants Buss and the National Fraternity on

February 12, 2020. Mem. & Order, ECF No. 78. Spagna filed an Amended Complaint on

April 3, 2020. Am. Compl., ECF No. 92. Defendants Rezich and Taylor filed Motions to

Dismiss on April 17, 2020. Defendant Gill filed a Motion to Dismiss on May 1, 2020.

Defendants Park Avenue and the National Fraternity filed Motions to Dismiss on June 2,

2020.2

                                     STANDARD OF REVIEW

         A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference



         2
          Defendant Tift also filed a Motion to Dismiss, ECF No. 144, but withdrew the motion in accordance
with the parties’ stipulation, ECF No. 147.

                                                    5
 8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 6 of 14 - Page ID # 847


that the defendant is liable for the misconduct alleged.” Barton v. Taber, 820 F.3d 958,

964 (8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (quoting Iqbal, 556

U.S. at 678), cert. denied, 135 S. Ct. 2941 (2015). The complaint’s factual allegations

must be “sufficient to ‘raise a right to relief above the speculative level.’” McDonough v.

Anoka Cnty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting Twombly, 550 U.S. at 555). The

Court must accept factual allegations as true, but it is not required to accept any “legal

conclusion couched as a factual allegation.” Brown v. Green Tree Servicing LLC, 820

F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556 U.S. at 678). Thus, “[a] pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action will not do.’” Ash v. Anderson Merchandisers, LLC, 799 F.3d 957, 960 (8th Cir.

2015) (quoting Iqbal, 556 U.S. at 678), cert. denied, 136 S. Ct. 804 (2016).

       On a motion to dismiss, courts must rule “on the assumption that all the allegations

in the complaint are true,” and “a well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 555 & 556 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)). “Determining whether a complaint states a plausible claim for relief

. . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Mickelson v. Cnty. of Ramsey, 823 F.3d 918, 923 (8th

Cir. 2016) (alteration in original) (quoting Iqbal, 556 U.S. at 679).

                                       DISCUSSION

       The Amended Complaint alleges that Spagna was injured as a result of

Defendants’ negligence. Under Nebraska law, to state a claim for negligence, a plaintiff

                                              6
     8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 7 of 14 - Page ID # 848


must allege “a legal duty owed by the defendant to the plaintiff, a breach of such duty,

causation, and damages.” A.W. v. Lancaster Cnty. Sch. Dist. 0001, 784 N.W.2d 907, 913

(Neb. 2010) (citing Ehlers v. State, 756 N.W.2d 152 (Neb. 2008)).

I.       Individual Defendants

         Rezich, Taylor, and Gill (Individual Defendants) argue the Amended Complaint

does not adequately allege that they owed a duty to Spagna; that if they did, they did not

breach that duty; and even if they did breach such a duty, their breach did not proximately

cause Spagna’s injuries. The Court need not address whether the Individual Defendants

owed Spagna a duty because, even if they did, the risk of harm was not reasonably

foreseeable.

         Under Nebraska law, “in order to determine whether appropriate care was

exercised, the fact finder must assess the foreseeable risk at the time of the defendant’s

alleged negligence.” Thomas v. Bd. of Trs. of Neb. State Colls., 895 N.W.2d 692, 699

(Neb. 2017) (citing Pittman v. Rivera, 879 N.W.2d 12 (Neb. 2016); A.W., 784 N.W.2d

907). Nebraska law “does not require precision in foreseeing the exact hazard or

consequence which happens; it is sufficient if what occurs is one of the kinds of

consequences which might reasonably be foreseen.” Id. at 700. “Although questions of

foreseeable risk are ordinarily proper for a trier of fact, courts may reserve the right to

determine that the defendant did not breach its duty, as a matter of law, if reasonable

people could not disagree about the unforeseeability of the risk of the harm incurred.” Id.

(citing Hodson v. Taylor, 860 N.W.2d 162 (Neb. 2015)).

         The Individual Defendants argue this case is like Thomas, 895 N.W.2d 692, and

Pittman, 879 N.W.2d 12. In Thomas, the Nebraska Supreme Court found that it was

unforeseeable that a student staff member for the Peru women’s basketball team, Keadle,

                                            7
 8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 8 of 14 - Page ID # 849


would abduct, rape, and murder another student on the team. Thomas, 895 N.W.2d at

696. After Keadle was already employed by Peru, Peru’s director of housing and security

received an email stating that Keadle had previously been “convicted of robbery of $300

and stealing a purse, in ’09 also has other burglary’s [sic] but he was not charged for

them, also has a forcible fondling (RAPE) on a 18yr old female charge on record, but the

charges were droped [sic].” Id. at 696–97. The Thomas court found that “nothing in the

record indicate[d] there was a risk that Keadle’s conduct would result in the abduction,

rape, and murder of another student.” Id. at 701.

       In Pittman, the Nebraska Supreme Court found that it was not foreseeable that an

aggressive, intoxicated bar patron, Rivera, would drive back to the bar an hour after being

forcibly removed due to a physical altercation, and strike a bystander with his vehicle.

Pittman, 879 N.W.2d at 17. In Pittman, the court stated that “[i]n order to make a risk of

attack foreseeable, the circumstances to be considered must have a direct relationship

to the harm incurred.” Id. The court observed that “Rivera’s prior conduct at the bar that

night (i.e. assaultive and threatening behavior toward [his girlfriend] and [the employee of

the bar who forcibly removed Rivera]) was completely different in nature from his later

actions that harmed [Plaintiff].” Id. In further considering the circumstances, the court

noted that “[t]here was no evidence that Rivera knew [Plaintiff], that he had any reason to

assault [Plaintiff], or that he would intentionally try to run over a person outside the bar.”

Id.

       Spagna argues that the circumstances of this case are such that reasonable

people could find it foreseeable that Wheeler would injure her. She argues that

Sundermann v. Hy-Vee, Inc., 929 N.W.2d 919 (Neb. Ct. App. 2019), is instructive as to

how courts applying Nebraska law should examine the foreseeability of a type of injury.

                                              8
 8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 9 of 14 - Page ID # 850


In Sundermann, the Nebraska Court of Appeals reversed the district court’s order granting

summary judgment. Id. at 928. The district court found that there was no issue of material

fact and as a matter of law, Hy-Vee, Inc. (Hy-Vee) did not breach its duty of care. The

court of appeals found that the district court erred by “focus[ing] on the very narrow fact

pattern present in this case, that being the foreseeability that a person’s foot would slip

off the brake pedal and inadvertently hit the gas pedal, resulting in the collision.” Id.

Instead, the court of appeals found “that a reasonable person could conclude that it was

foreseeable to Hy-Vee that a vehicle could be operated in such a manner as to fail to

observe a person such as [Plaintiff] utilizing the air compressor in the access drive area,

resulting in a collision and injury.” Id.

       Spagna argues it was foreseeable that Wheeler “would enter a dormitory on

Creighton’s campus, and injure a Creighton resident.” Pl.’s Br., ECF No. 120 at Page ID

643. As the Pittman court stated, “[i]n order to make a risk of attack foreseeable, the

circumstances to be considered must have a direct relationship to the harm incurred.”

Pittman, 879 N.W.2d at 17. In Thomas and Pittman, the defendants were aware of or

personally witnessed aggressive behavior by the third party who caused harm to the

plaintiff. Thomas, 895 N.W.2d at 696–97 (stating defendant had knowledge of Keadle’s

prior robbery conviction, charged sexual misconduct, and uncharged burglaries); Pittman,

879 N.W.2d at 14 (stating defendant bar had knowledge of Rivera’s physical altercation

with his girlfriend and aggressive, assaultive behavior toward bar employees). Spagna

does not allege the Individual Defendants were aware of any aggressive conduct by

Wheeler, or that they had any reason to believe he would harm anybody, let alone that

he would enter a private dorm room to do so. No reasonable person could find that, as a

result of providing Wheeler with alcohol, the Individual Defendants reasonably could have

                                            9
 8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 10 of 14 - Page ID # 851


foreseen that he would enter a private dorm room and attack a student. Accordingly,

Spagna’s allegations do not present a plausible claim that the Individual Defendants

breached any duty of reasonable care they may have owed to her.

II.     Corporate Defendants

        The National Fraternity and Park Avenue (Corporate Defendants), argue that they

did not owe Spagna a duty and, if they did, they did not proximately cause Spagna’s

injuries. Assuming for purposes of this motion that the Corporate Defendants owed

Spagna a duty and that they breached that duty, the Court finds, as a matter of law, the

Corporate Defendants did not proximately cause Spagna’s injuries.

        In Nebraska, there are three elements of proximate cause: “(1) but for the

negligence, the injury would not have occurred, (2) the injury is the natural and probable

result of the negligence, and (3) there is no efficient intervening cause.”3 Baumann v.

Zhukov, 802 F.3d 950, 953–54 (8th Cir. 2015) (quoting Heatherly v. Alexander, 421 F.3d

638, 641–42 (8th Cir. 2005)). As with breach, “[a]lthough the question of proximate cause

is ordinarily for the determination of the jury, where . . . only one inference can be drawn,

it is for the court to declare whether a given act or series of acts is the proximate cause

of the injury.” Shelton v. Bd. of Regents of Univ. of Neb., 320 N.W.2d 748, 754 (Neb.

1982) (quoting Egenberger v. Nat’l Alfalfa Dehydrating & Milling Co., 83 N.W.2d 523, 532

(Neb. 1957)).




        3
            “Superseding cause, sometimes called either intervening cause or efficient intervening cause, is
a label sometimes applied to some kinds of proximate cause or concurring cause problems . . . .” NJI2d
Civ. 3.43 cmt. I. “Proving the lack of an efficient intervening cause is a part of the burden of the party
attempting to prove causation.” Id. “While the [Nebraska] Supreme Court has disapproved of the separate
[jury] instruction on the point, ‘efficient intervening cause’ does remain part of the vocabulary of the court.”
Id. at cmt. III (citing Latzel v. Bartek, 846 N.W.2d 153, 164 (Neb. 2014); Johnson ex rel. Johnson v. Sch.
Dist. of Millard, 573 N.W.2d 116, 210 (Neb. 1998)).

                                                      10
8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 11 of 14 - Page ID # 852


       The Corporate Defendants argue that Wheeler’s criminal act was an efficient

intervening cause under Shelton. According to Shelton, “[a]n efficient intervening cause

is a new and independent force which breaks the causal connection between the original

wrong and the injury.” Shelton, 320 N.W.2d at 752. The Shelton court relied on the

Second Restatement for the following declaration of law:

       The act of a third person in committing an intentional tort or crime is a
       superseding cause of harm to another resulting therefrom, although the
       actor’s negligent conduct created a situation which afforded an opportunity
       to the third person to commit such a tort or crime, unless the actor at the
       time of his negligent conduct realized or should have realized the likelihood
       that such a situation might be created, and that a third person might avail
       himself of the opportunity to commit such a tort or crime.

Id. at 752–53 (quoting Restatement (Second) of Torts § 448).

       In Shelton, several plaintiffs sued the Board of Regents of the University of

Nebraska (Board of Regents) and the Eugene C. Eppley Institute for Research in Cancer

and Allied Diseases (Eppley Institute) for negligence in connection with Eppley Institute’s

hiring of Steven Harper as a research technologist on March 1, 1978. Harper had been

sentenced on December 6, 1976, to a term of one to five years for attempting to kill a

woman, with whom he had an emotional relationship, and her husband. Harper was

released on parole on November 16, 1977. In his position as a research technologist,

Harper had access to dimethylnitrosamine, a highly lethal and carcinogenic drug used to

induce cancer in lab rats. Sometime during his employment at the Eppley Institute, Harper

stole some of the drug. After resigning his position, Harper broke into the home of the

victims of his prior crime and placed the drug in lemonade and milk. Two people died and

three became ill from the poison. Harper was ultimately convicted of first-degree murder

as a result of the deaths. Id. at 750; see State v. Harper, 304 N.W.2d 663 (Neb. 1981).




                                            11
8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 12 of 14 - Page ID # 853


        The plaintiffs alleged the Board of Regents and the Eppley Institute were negligent

in four ways: “(1) in hiring Harper; (2) in failing to control access to the poisonous drug by

Harper; (3) in failing to maintain an inventory of the drug; and (4) in permitting the posting

of the article describing the poisonous drug incident which occurred in Germany.”4 Id. at

751. The Court found that as a matter of law the Eppley Institute did not realize, nor should

it have realized “the likelihood of Harper first stealing the poisonous drug and then

unlawfully breaking into the [victims’] home and placing the poisonous drug into some

lemonade and milk which was [sic] present in a refrigerator.” Shelton, 320 N.W.2d at 753.

        Spagna argues the Court should not apply Shelton because that decision relied on

the Second Restatement, and the Nebraska Supreme Court appears to be adopting the

Third Restatement. This argument fails because the Nebraska Supreme Court has not

overturned Shelton, and it is not the role of this Court to do so.

        Spagna also argues that other Nebraska cases are more applicable to the facts of

this case and that, based on those precedents, she has successfully pleaded causation.

She notes that in Becerra v. Sulhoff, 837 N.W.2d 104 (Neb. Ct. App. 2013), the Nebraska

Court of Appeals stated “[t]he question of whether an act is a proximate cause, or simply

a non-actionable condition, is determined by whether it was foreseeable that the initial act

could join with the intervening act to cause the alleged injuries.” Id. at 115 (quoting

Heatherly, 421 F.3d at 641–43 (8th Cir. 2005)). This is the question the Shelton court

addressed under section 448 of the Second Restatement. The Shelton court assumed,

for the purposes of addressing causation, that the Board of Regents and the Eppley




        4
          “[D]uring Harper’s employment with Eppley Institute, an employee of the institute placed an article
on the Eppley Institute’s bulletin board, describing an incident in Germany where the poisonous drug was
used to induce cancer and ultimate death in its victims.” Shelton, 320 N.W.2d at 751.

                                                    12
8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 13 of 14 - Page ID # 854


Institute were negligent, but the court found that Harper’s criminal conduct was an

intervening cause. This was because the Board of Regents and Eppley Institute did not

realize, nor should they have realized, that Harper would steal the drug, break into the

victims’ home, and poison their beverages. Shelton, 320 N.W.2d at 753.

       Here, even if the Court assumes the Corporate Defendants owed a duty to

Spagna and breached that duty by encouraging, requiring, or overseeing underage

drinking at the Chapter House, the Corporate Defendants could not have foreseen that

Wheeler would enter another student’s dorm room and cut her with a knife. Wheeler’s

criminal acts were an efficient intervening cause of Spagna’s injuries, and the Corporate

Defendants’ allegedly negligent acts did not proximately cause Spagna’s injuries.

                                      CONCLUSION

       Under Nebraska law, to state a cause of action for negligence a plaintiff must allege

“a legal duty owed by the defendant to the plaintiff, a breach of such duty, causation, and

damages.” A.W., 784 N.W.2d at 913 (citing Ehlers, 756 N.W.2d 152). Assuming the

Individual Defendants owed Spagna a duty, Spagna’s injuries were not foreseeable;

therefore, Spagna has failed to state a claim against the Individual Defendants. Similarly,

assuming the Corporate Defendants owed Spagna a duty and that they breached their

duty, Wheeler’s criminal acts were an efficient intervening cause. Therefore, the

Corporate Defendants did not proximately cause Spagna’s injuries.

       Accordingly,

       IT IS ORDERED:

       1. The Motions to Dismiss filed by Defendants Brendan Rezich, ECF No. 107;

          Troy Taylor, ECF No. 109; Collin Gill, ECF No. 116; Park Avenue Phi Psi




                                            13
8:19-cv-00481-LSC-MDN Doc # 149 Filed: 08/13/20 Page 14 of 14 - Page ID # 855


        House, Inc., ECF No. 129; and Phi Kappa Psi Fraternity, Inc., ECF No. 131,

        are granted;

     2. This action is dismissed as against Defendants Brendan Rezich, Troy Taylor,

        Collin Gill, Park Avenue Phi Psi House, Inc., and Phi Kappa Psi Fraternity, Inc.;

        and

     3. The Clerk of Court is directed to amend the caption to reflect the dismissal of

        these defendants.

     Dated this 13th day of August 2020.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                           14
